
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.7


EMPLOYMENT AGREEMENT

        Agreement, made this 23rd day of June, 2003, between Crown Media
Holdings, Inc., a Delaware corporation with offices at 6430 South Fiddlers Green
Circle, Greenwood Village, CO 80111 or its permits assigns ("Employer") and
William Abbott ("Employee"), 94 Hills Drive, Oyster Bay, NY 11771.

WITNESSETH:

        WHEREAS, Employee is currently employed by Crown Media United States,
LLC ("CMUS" f.k.a. Odyssey Holdings, LLC), a subsidiary of Employer, under an
employment agreement dated January 27, 2000; and

        WHEREAS, Employer desires to extend the employment of Employee and
Employee desires to continue to be employed by Employer upon the terms and
conditions set forth:

        NOW, THEREFORE, in consideration of the covenants herein contained, the
parties hereto agree as follows:

        1.    Employment and Duties.    

        (a)   Effective July 1, 2003 (the "Effective Date"), Employer hereby
extends Employee's employment and Employee hereby agrees to continue to serve as
Executive Vice President, National Advertising Sales, reporting directly to the
President of Employer or the President of CMUS. Employee agrees to perform such
services, as requested by Employer, as are consistent with Employee's position.
Employee shall use Employee's best efforts to promote the interests of Employer
and shall devote Employee's full business time, energy and skill exclusively to
the business and affairs of Employer during the "Term" (as "Term" is defined in
Paragraph 2 below).

        (b)   During the course of Employee's employment hereunder, Employer may
create or utilize subsidiary companies for the production and distribution of
programming or to conduct the other activities and businesses of Employer.
Employer shall have the right, without additional compensation to Employee, to
loan or make Employee available to any subsidiary of Employer or company in
common ownership with Employer to perform services for any programming, property
or project owned or controlled by Employer or any such entity, provided that
Employee's services for any such entity shall be consistent with Employee's
duties hereunder. Employee further agrees that all the terms of this Employment
Agreement shall be applicable to Employee's services for each such entity.

        2.    Term of Employment.    The term of Employee's employment ("Term")
with Employer hereunder shall commence on July 1, 2003 and shall end on
February 7, 2007, unless terminated earlier as is provided in Paragraph 8 of
this Agreement or extended by mutual agreement of the parties.

        3.    Compensation.    

        (a)    Salary.    As compensation for Employee's services hereunder,
Employer shall pay to Employee a salary at the rate of $405,075 per year during
the period July 2, 2003 through February 7, 2004 (prorated), $475,000 per year
during the period February 8, 2004 through February 7, 2005; $498,750 per year
during the period February 8, 2005 through February 7, 2006; and $523,688 per
year during the period February 8, 2006 through February 7, 2007. Such salary
shall be paid biweekly, in arrears. The salary increases for each of the last
two years of the Term (i.e. '05 to '06 and '06 to '07) represent 5% increases
over the previous year. In the event in either year the increase, if any, of the
Consumer Price Index calculated by the Department of Labor for

1

--------------------------------------------------------------------------------

the region including the greater New York City metropolitan area (the "CPI") as
of July 1 of the relevant year as compared to the CPI as of the July 1 of the
prior year increases by more than 5%, then Employee's salary will be increased
by the higher CPI percentage in lieu of the 5% increases specified above.

        (b)    Bonuses.    Employee will be paid an annual bonus for fiscal 2003
of at least Seventy-Five Thousand Dollars ($75,000) and up to One Hundred Fifty
Thousand Dollars ($150,000) for achieving 100% of the annual target for sales
achievement for the 2003 fiscal year based on the Company's Sales Incentive
Plan, which was developed by Employee and approved by Company. For each
subsequent fiscal year during the Term, Employee will be paid a minimum bonus
equal to 25% of the salary paid to Employee in that year pursuant to
Paragraph 3(a) above and a maximum bonus of 50% of such yearly salary. One-half
of the bonus in excess of the 25% minimum (i.e. up to another 12.5% of salary)
will be paid for achievement 100% of the Company's Sales Incentive Plan, as
developed by Employee and approved by Company. The other one-half of the bonus
in excess of the 25% minimum (i.e. up to another 12.5% of salary) will be paid
for achievement, as determined by the Company in its sole discretion, of other
sales objectives set by the President and CEO of the Company in consultation
with Employee. Additional bonuses may be payable to Employee, in the sole
discretion of the Company, for over-achievement of these goals. All bonuses will
be paid on the date on which the Company pays bonuses to its employees in
general.

        (c)    Withholding.    All payments of salary shall be made in
appropriate installments to conform with the regular payroll dates for salaried
personnel of Employer. Employer shall be entitled to deduct from each payment of
compensation to Employee such items as federal, state and local income taxes,
FICA, unemployment insurance and disability contributions, and such other
deductions as may be required by law.

        (d)    Expenses.    During the Term, Employer shall pay or reimburse
Employee on an accountable basis for all reasonable and necessary out-of-pocket
expenses for entertainment, travel, meals, hotel accommodations and other
expenditures incurred by Employee in connection with Employee's services to
Employer in accordance with Employer's expense account policies for employees at
similar levels. When Employee is required by the Company for business reasons to
travel by air, Company shall provide business class air accommodations, or if
business class is not available, then first class.

        (e)    Fringe Benefits.    During the Term, Employee shall be entitled
to receive the following fringe benefits: (i) an allowance of $10,000 per year
for an automobile, (ii) group medical, dental, life and disability insurance as
per Employer policy, and (iii) any other fringe benefits, on terms that are or
may become available generally to comparable employees of Employer. Employee
shall also be entitled to (but may at no time during the Term accrue in excess
of) four weeks paid vacation for each year of the Term.

        4.    Place of Employment.    During the Term, Employee shall be
required to perform Employee's duties at Employer's offices in New York City or
at such other principal location in the New York metropolitan area (or such
other location as may be mutually agreeable to Employer and Employee), and
Employee shall undertake all travel required by Employer in connection with the
performance of Employee's duties hereunder.

        5.    Confidentiality, Intellectual Property; Name and Likeness.    

        (a)   Employee agrees that Employee will not during the Term or
thereafter divulge to anyone (other than Employer and its executives,
representatives and employees who need to know such information or any persons
designated by Employer) any knowledge or information of any type whatsoever
designated or treated as confidential by Employer relating to the business of
Employer or any of its subsidiaries or affiliates, including, without
limitation, all types of trade secrets,

2

--------------------------------------------------------------------------------

business strategies, marketing and distribution plans as well as concrete
proposals, plans, scripts, treatments and formats described in subparagraph
(b) below. Employee further agrees that Employee will not disclose, publish or
make use of any such knowledge or information of a confidential nature (other
than in the performance of Employee's duties hereunder) without the prior
written consent of Employer. This provision does not apply to information which
becomes available publicly without the fault of Employee or information which
Employee discloses in confidence to Employee's own privileged representatives or
is required to disclose in legal proceedings, provided Employee gives advance
notice to the Chief Executive Officer of Employer and an opportunity to Employer
to resist such disclosure in legal proceedings.

        (b)   During the Term, Employee will disclose to Employer all concrete
proposals, plans, scripts, treatments, and formats invented or developed by
Employee during the Term which relate directly or indirectly to the business of
Employer or any of its subsidiaries or affiliates including, without limitation,
any proposals and plans which may be copyrightable, trademarkable, patentable or
otherwise exploitable. Employee agrees that all such proposals, plans, scripts,
treatments, and formats are and will be the property of Employer. Employee
further agrees, at Employer's request, to do whatever is necessary or desirable
to secure for the Employer the rights to said proposals, plans, scripts,
treatments, and formats, whether by copyright, trademark, patent or otherwise
and to assign, transfer and convey the rights thereto to Employer at Employer's
expense.

        (c)   Employer shall have the right in perpetuity to use Employee's name
in connection with credits for programming, properties and projects for which
Employee performs any services pursuant to this Agreement.

        6.    Employee's Representations.    Employee represents and warrants
that:

        (a)   Employee has the right to enter into this Agreement and is not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Employee from performing Employee's duties and
obligations hereunder;

        (b)   To the best of Employee's knowledge, Employee is not subject to
any undisclosed medical condition which might have a material effect on
Employee's ability to perform satisfactorily Employee's services hereunder.

        7.    Non-Competition; No Raid.    

        (a)   During the Term, Employee shall not engage directly or indirectly,
whether as an employee, independent contractor, consultant, partner, shareholder
or otherwise, in a business or other endeavor which materially interferes with
any of Employee's duties or obligations hereunder or which is directly
competitive with the business of the Employer or its subsidiaries, including but
not limited to the production, distribution or any other exploitation of
audiovisual television material (the "Other Business").

        (b)   Employee further agrees that during the Term and for a period of
one year thereafter, Employee will not employ, or attempt to employ or assist
anyone else to employ, any person who is, at the date of termination of
Employee's employment, working as an officer, policymaker or in high-level
creative development or distribution (including without limitation executive
employees) for or rendering substantially full-time services as such to
Employer.

        8.    Termination.    

        (a)   This Agreement may be terminated and the Term ended on five
(5) business days' written notice for any one of the following reasons (except
(i) in which case termination shall occur on the date of death):

          (i)  The death of Employee;

3

--------------------------------------------------------------------------------

         (ii)  The physical or mental disability of Employee to such an extent
that Employee is unable to render services to Employer for a period exceeding an
aggregate of twelve (12) weeks during any twelve month period of the Term. For
purposes of counting the aggregate of thirty (30) business days, days properly
designated by Employee as vacation days shall not be counted. In the case of
termination by virtue of either the death or disability of Employee, Employee or
his heirs will be paid any bonuses which Employee has earned and which are
attributable to periods prior to the effective date of termination, such payment
to occur on the date such bonus would normally be paid;

        (iii)  For "cause," which for purposes of this Agreement shall be
defined as:

        (A)  the use of drugs and/or alcohol which interfere materially with
Employee's performance of Employee's services under this Agreement;

        (B)  Employee's conviction of any act which constitutes a felony under
federal, state or local laws or the law of any foreign country;

        (C)  Employee's persistent failure after written notice to perform, or
Employee's persistent refusal to perform after written notice, any of Employee's
duties and responsibilities pursuant to this Agreement; or

        (D)  Employee's dishonesty in financial dealings with or on behalf of
Employer, its subsidiaries, affiliates and parent corporation or in connection
with performance of Employee's duties hereunder.

        (b)   Employer shall also have the right to terminate Employee at any
time prior to the expiration of the Term, in addition to pursuant to
Paragraph 8(a) above, by providing Employee with written notice. In the event of
a termination pursuant to this Paragraph 8(b), Employer shall pay to the
Employee, commencing thirty (30) days after such notice of termination, the
following: (i) the remaining amounts described in Paragraph 3(a) above for the
balance of the Term at such time or times such payments would otherwise be due
and (ii) any bonuses which Employee has earned and which are attributable to
periods prior to the effective date of termination, such payment to occur on the
date such bonus would normally be paid; provided, however, that Employee shall
have a duty to mitigate damages by pursuing reasonably comparable alternative
employment. If Employee is employed in any capacity following termination
pursuant to this Paragraph 8(b), any sums earned by Employee pursuant to such
subsequent employment during the balance of the time that constituted the Term
hereunder, shall be offset against any remaining obligation Employer may have to
Employee hereunder. Without limiting the foregoing, Employer shall not be liable
for any consequential or punitive damages claimed as a result of any such
termination. Employer shall have no further obligations to Employee hereunder.
If Employer terminates Employee under this Paragraph 8(b), Paragraph 7(a) shall
not apply from the date of termination (c) In the event that Employer terminates
this Agreement due to any of the reasons set forth in Paragraphs 8(a)(i),
8(a)(ii) or 8(a)(iii)(A-D) above, Employee shall be paid Employee's salary
through the later of the expiration of the five (5) business days period
referred to in Paragraph 8(a) or the end of the month in which the termination
event occurs, after which Employer's obligation to pay salary to Employee shall
terminate. After making the payments provided for in this sub-paragraph (c),
Employer shall have no further obligations to Employee pursuant to this
Agreement.

        (d)   Upon termination of this Agreement, Employee shall promptly return
all of Employer's property to Employer.

        (e)   Upon termination of Employee's employment for any reason, Employee
shall tender Employee's resignation from the Board of Directors of any of
Employer's subsidiaries or affiliates on which Employee is serving, and Employer
shall accept such resignation forthwith.

4

--------------------------------------------------------------------------------




        9.    Breach; Remedies.    Both parties recognize that the services to
be rendered under this Agreement by Employee are special, unique and
extraordinary in character, and that in the event of the breach by Employee of
the terms and conditions of this Agreement, Employer shall be entitled, inter
alia, if it so elects, to institute and prosecute proceedings in any court of
competent jurisdiction, either in law or in equity, to obtain damages for any
breach of this Agreement, and to seek to enforce the specific performance
thereof by Employee, and/or to seek to enjoin Employee from performing services
for any other person, firm or corporation. The parties further stipulate that
the law of State of New York shall apply to any dispute of action regarding this
Agreement.

        10.    Assignment.    This Agreement is a personal contract and, except
as specifically set forth herein, the rights, interests and obligations of
Employee herein may not be sold, transferred, assigned, pledged or hypothecated,
although Employee may assign or use as security payments due hereunder from
Employer. The rights and obligations of Employer hereunder shall bind in their
entirety the successors and assigns of Employer, although Employer shall remain
fully liable hereunder. As used in this Agreement, the term "successor" shall
include any person, firm, corporation or other business entity which at the
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets or business of Employer.

        11.    Amendment; Captions.    This Agreement contains the entire
agreement between the parties. It may not be changed orally, but only by
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or discharge is sought. Paragraph headings are for
convenience of reference only and shall not be considered a part of this
Agreement. If any clause in this Agreement is found to be unenforceable, illegal
or contrary to public policy, the parties agree that this Agreement shall remain
in full force and effect except for such clause.

        12.    Prior Agreements.    This Agreement supersedes and terminates all
prior agreements between the parties relating to the subject matter herein
addressed, and sets out the full agreement between the parties concerning its
subject matter.

        13.    Notices.    Any notices or other communications required or
permitted hereunder shall be in writing and shall be deemed effective when
delivered in person or if mailed, by registered or certified mail, return
receipt requested, in which case the notice shall be deemed effective on the
date of deposit in the mails, postage prepaid, addressed to Employee at the
address for Employee appearing in Employer's records and, in the case of
Employer, addressed to its Chief Executive Officer at the address first written
above. Either party may change the address to which notices are to be addressed
by notice in writing given to the other in accordance with the terms hereof.

        14.    Periods of Time.    Whenever in this Agreement there is a period
of time specified for the giving of notices or the taking of action, the period
shall be calculated excluding the day on which the giver sends notice and
excluding the day on which action to be taken is actually taken.

        15.    Counterparts.    This Agreement may be signed in any number of
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute one instrument.

        16.    Previous Agreement.    The previous agreement, dated January 27,
2000, between CMUS and Employee will be terminated, effective on the date of
full execution of this Agreement, and will on that date have no further force or
effect.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement as of the day and year first
above written.

    CROWN MEDIA HOLDINGS, INC.
 
 
By
 
/s/  DAVID J. EVANS      

--------------------------------------------------------------------------------

David J. Evans
 
 
Title
 
President & CEO

--------------------------------------------------------------------------------


 
 
EMPLOYEE
 
 
/s/  WILLIAM J. ABBOTT      

--------------------------------------------------------------------------------

William Abbott

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7

